Citation Nr: 0638897	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  04-09 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disorder, to include as secondary to a service-connected back 
disorder.

2.  Entitlement to service connection for a bilateral knee 
disorder, to include as secondary to a service-connected back 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


REMAND

The veteran served on active duty from October 1965 to 
October 1967.  This case comes to the Board of Veterans' 
Appeals (Board) from a September 2002 rating decision.

While the RO issued a letter prior to initial adjudication of 
the claim in August 2002, this letter did not completely 
notify the veteran of all four elements of the duty to 
notify.  VA is required to notify the veteran of: (1) the 
information and evidence needed to substantiate and complete 
his claim, (2) what part of that evidence he is responsible 
for providing, (3) what part of that evidence VA will attempt 
to obtain for him, and (4) the need to send the RO any 
additional evidence that pertains to his claim.  38 C.F.R. 
§ 3.159.  The August 2002 letter did not include information 
regarding the first or fourth element.

Accordingly, the case is REMANDED back to the RO via the 
Appeals Management Center in Washington, DC for the following 
action:

1. Send the veteran a letter notifying him 
of all four required elements of the duty 
to notify as outlined in 38 C.F.R. 
§ 3.159.

2. Thereafter, readjudicate the claims on 
appeal.  If the claims remain denied, send 
the veteran a supplemental statement of 
the case and allow an appropriate time for 
response before returning the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

